Warren E. Burger: Mr. Arnolds you may continue.
Edward Burke Arnolds: Mr. Chief Justice thank you, may it please the Court. A couple of questions Your Honors were addressed to Ms. Robinson that I would I like to comment on. Mr. Justice Stewart, I believe you asked a question about the Gregory case.
Potter Stewart: Yes.
Edward Burke Arnolds: And I would simply like to note that it's clear from the appendix in the Gregory case that the marching parading in that case took place in exactly the same neighborhood as in this case. That the -- while not the same Mayor was involved, the Mayor of the city of Chicago was a -- the residence of the Mayor of the city of Chicago was the target of the picketing and the -- in addition to that the message was the same that you have picketing concerning desegregation of the Chicago public schools.
Potter Stewart: That was a different Mayor but they live in the same neighborhood?
Edward Burke Arnolds: That's correct. The --
Warren E. Burger: Was the -- was there a parade permit in the Gregory case of any kind?
Edward Burke Arnolds: I -- I -- I'm not sure Your Honor but I don't believe so. I don't believe the permit was involved. I'm maybe wrong about that.
Warren E. Burger: Wouldn't it make a difference if there was an ordinance which said you can do something if you get a parade permit but impliedly you can't do that if you don't get a permit.
Edward Burke Arnolds: I -- I think that it's -- that the parade permit ordinance would be constitutional -- could be constitutional if the discrimination -- if -- if there -- if it were no way based on content, in other words, if the -- if a permits were awarded in a totally content free manner. I think if the -- if the permit ordinance required that the content of the message be reviewed before the permit was granted --
Warren E. Burger: But permit ordinances are usually neutral in the sense of simply requiring notice so that they can handle traffic problems and that sort of thing.
Edward Burke Arnolds: And that I believe that when they are, they are generally upheld as being constitutional.
Warren E. Burger: No parade permit has ever been upheld here as it that mentioned as the matter of content?
Edward Burke Arnolds: Not that I am aware, no sir. What I wish to point out about the Gregory case was that this Court in Gregory specifically said that if the parading and marching in that case was peaceful. It was certainly protected by the Fist Amendment. And the State has conceded in this case that both of past conduct of the points of appellees and their proposed conduct is peaceful, therefore, we conclude that under Gregory, their conduct is protected by the Fist Amendment. Mr. Justice Stevens I believe you asked a question going to the place of business exception in the statute. It is not clear, our position is that it is not clear from the statute just exactly what picketing is allowed at the place of business. For example, if the high raise Lakepoint Towers has a restaurant in the building, it is clear that the restaurant maybe picketing, and not only for a labor matters but for other matters. It is not clear whether the residences that are also located in Lakepoint Towers maybe picketed by for anything other than labor disputes. And I think it is near as it clear if a high raise contains only condominiums or apartments whether that -- whether or not that building is a place of business. In addition, I don't believe it's clear whether the --
William H. Rehnquist: It -- it is a vagueness argument?
Edward Burke Arnolds: Yes, Your Honor, our -- our third argument is bigness argument; I believe the question that went to that argument.
William H. Rehnquist: Is -- so it's not strictly speaking equal protection argument?
Edward Burke Arnolds: No sir.
John Paul Stevens: Well I think in my question went to the equal protection point to, because it's in the area of -- as I understand the ordinance of dwellings where there are employees that should get the situation that Mr. Justice White described where one picket carrying a sign this -- it's unfair of the Union can do so and another picket saying it's unfair not to bus can not do so. And I was trying to figure and think through the scope of how many places are there that are dwellings of that category. And you are saying if -- if I understand you I haven't thought if that before that any dwelling really could be because if you bring a plumber in his presumably a member of the Union and he does some work there and while he is there I guess the ordinance applies to him as your argument. That applies to that residence?
Edward Burke Arnolds: Yes.
John Paul Stevens: Yes. Of -- of course in any apartment house where they have janitors and people who -- who keep place warm and electricians and all would be covered I suppose?
Edward Burke Arnolds: Yes. And I think it's important to point out that the -- that both the employee and the employer maybe the target of -- of the picketing under the exception to. In other the Union --
John Paul Stevens: You may have non-union employees and the union wants to organize it.
Edward Burke Arnolds: So that the statute does not afford a forum simply for an employee to picket.
John Paul Stevens: Yes.
William H. Rehnquist: If it is true the ordinance is permitting the picketing say of a whole of an apartment building where an a plumber is inside or simply the outside entrance of the apartment building?
Edward Burke Arnolds: Your Honor we -- in this case the plaintiffs were always on public property, the public -- the streets and sidewalks in front of the residence and the statute is being enforced against persons on public streets and sidewalks. We are not would -- now it is not clear whether the statute would permit a picketing -- also prohibit residential picketing, if that picketing occurred private property with the concern of the owner --
William H. Rehnquist: You don't have standing to rise that or least you don't raise it I take it?
Edward Burke Arnolds: We do raise, we do raise the argument and we argue that the we, although it was not involve in our case because the picketers in -- in our case we are not on private property they were and public property, we do argue that this Court can consider the facial over breadth of the statute because the statute infringes on Fist Amendment protected conduct.
William H. Rehnquist: So that's a First Amendment argument then?
Edward Burke Arnolds: Yes, Your Honor. I would also like comment the -- the State has mentioned that FCC versus Pacifica in the Rowan case have only been distinguished on the grounds that they are dirty words cases. They certainly are dirty words cases, but in addition in both those cases there was a actual, physical intrusion if you will, into the -- into the residence and into the home and that is not the case here where the plaintiffs are on public streets and sidewalks.
Potter Stewart: Well, except -- neither those cases involved of physical intrusion of people. One was, radio or television said only if the householder turned it on and kept on that channel or wave length station and the other was piece of mail, wasn't it?
Edward Burke Arnolds: Yes.
Potter Stewart: And also there was free to throw away. Here the -- while outside these are as human beings and the householder can't change the channel sort of speak.
Warren E. Burger: But in -- but in Rowan it wasn't just a matter of throwing away their mail, it was the statutory – the householder to stop the mail from it ever coming into his mail box, that's even a little different from -- either the (Inaudible) isn't it?
Edward Burke Arnolds: Yes, and I certainly concede that there are differences between the cases.
Warren E. Burger: The Rowan is more comfortable to stopping the picketing perhaps.
Edward Burke Arnolds: Well, I would contend that the -- that it is if the line has to be drawn and I think lines do have to be drawn that while the residential privacy it is certainly is a compelling reason for keeping any intrusion anyone from intruding into the residence.
Potter Stewart: There was a trespass to take of that, aren't there?
Edward Burke Arnolds: Yes, Your Honor.
Potter Stewart: You don't need an ordinance like this?
Edward Burke Arnolds: No.
Warren E. Burger: But the -- the claim in the Rowan case was that every person had a First Amendment right to mail -- any mail he wanted to, to any person wanted to and Congress said there are limits and Court sustained those limits that you've can not mail everything and anything you want?
Edward Burke Arnolds: Certainly that the -- that the -- the householder had a right to request that the erotic and sexually provocative material not be mailed into his home. I don't think it would -- perhaps extend if the matter that contained in the mailing list is political material. And in this case we have the message clearly is in very heart of -- of political speech. Your Honors our first argument was that by allowing peaceful labor picketing and totally prohibiting all other picketing the statute violated both the equal protection and the First Amendment because its discrimination is based solely on the content of speech and there is no compelling reason for the discrimination, as in Mosley the statute's exception for labor picketing --
Byron R. White: But that's a -- did you find the word compelling in Mosley?
Edward Burke Arnolds: No, Your Honor. In the --
Byron R. White: So what -- what is this, what do you think the Mosley standard is for justification?
Edward Burke Arnolds: I think the most – Mosley states that there is no reason for content control of messages. At least on -- at least to the extent that Government said (Voice Overlap) --
Byron R. White: Do think -- do think Mosley said it is never permitted?
Edward Burke Arnolds: I don't -- I don't think Mosley should be interpreted Your Honor as saying that it is absolutely never permitted in the sense that perhaps in time of war troop movements could – letting out information about time the troops were going to sail might -- might be prohibited and I suppose to a certain extent that is based on content. I don't think I would want to make the statement absolutely. I do think however that in absolute statement -- close to an absolute statement can be made that Government can not control what the public issues maybe discus in public forums and I think that what -- that is the problem that we have in this case and I think as in Mosley the statute's exception for labor picketing really fatally impeached any -- any rationale that the statute might have for prohibiting all other peaceful picketing and in this case the -- the state is conceded that the -- that the picketing is peaceful.
Byron R. White: But you don't -- you don't deny that -- that the state has some extra -- some additional reason for permitting labor picketing than other kinds of picketing. At least there is a reason but you are – you are suggesting it just is inadequate.
Edward Burke Arnolds: Yes. Certainly a -- a reason can be invented but it -- I think the reason does not even rise to the level of the rational reason, certainly not to a compelling reason and in no way can it be sufficient to -- to permit the state to control the content of speech in the sense that in no way should it be allowed to this judge sufficient to control the -- of what public issues maybe discussed in public forums.
William H. Rehnquist: Well, in you argument is that Mayor Bilandic house is public forum?
Edward Burke Arnolds: No Your Honor, our argument is that the public streets and sidewalks in -- in the neighborhood in which Mayor Bilandic house is located is public forum.
William H. Rehnquist: Well, the -- the sidewalk in front of this house is what we're talking about not just the general residential area he lived in, isn't it?
Edward Burke Arnolds: Well, it is the -- the statute does not prohibit picketing in the general residential area, it prohibits picketing before and about residences.
William H. Rehnquist: Yes and -- and not in residential areas (Inaudible)
Edward Burke Arnolds: But in -- but the affective that statute if -- if it's upheld would be virtually to eliminate picketing in residence and public streets and sidewalks before and about residences which in residential area.
Warren E. Burger: Do you think -- would your view the statute be the same in application if instead of picketing Mayor -- the Mayor's place, the pickets just picket out arbitrarily some residential district, picketed for one hour in front of your house and one hour in front of someone else's house and just went down the line, no specific target.
Edward Burke Arnolds: In with -- with the message Your Honor or with just -- just (Voice Overlap) --
Warren E. Burger: Message, yes (Inaudible)
Edward Burke Arnolds: My position was --
Warren E. Burger: The same message as involved here.
Edward Burke Arnolds: Our position would that that picketing -- as long as it was peaceful would be protected (Voice Overlap) --
Warren E. Burger: That would be -- in the same category whether -- whether the Mayor was the target or just some taxpayer.
Edward Burke Arnolds: Well, this statute does not distinguish between public officials and purely private persons. It's not nearly drawn in that way. I don't think this case requires a decision about whether or not there is a difference.
Warren E. Burger: Very well.
Edward Burke Arnolds: Thank you very much.
Warren E. Burger: Do have any further Ms. Robinson?
Ellen G. Robinson: Just a couple of points. At the out set I'm concerned the -- about the characterization that we've conceded the 20 people picketing in front a home at 6 o'clock was peaceful. It's not in the record whether or not that particular picket was peaceful or not. We have only conceded that the plaintiffs alleged that they intended to engage in future peaceful picketing if the statute were held unconstitutional.
John Paul Stevens: Isn't that true that the statute has the same effect on peaceful picketing as it does are non-peaceful picketing?
Ellen G. Robinson: On it's face it does Your Honor.
Byron R. White: And now, I take that the -- I take it would just it -- it would prevent -- just marching with signs in any residential neighborhood?
Ellen G. Robinson: On it's face Your Honor.
Byron R. White: Well, I guess that's what we talking about, isn't it?
Ellen G. Robinson: Well -- well I --
Byron R. White: You know the picketing just doesn't mean to stopping -- picking out a target on it's face -- I suppose that -- if they just march --
Ellen G. Robinson: But I'm --
Byron R. White: -- how many people march in up and down a mile, they just -- they just made a circuit of the mile in the residential neighborhood. They didn't have any by name they just -- just election hearings say.
Ellen G. Robinson: I don't that would be picketing within the meaning of the statute. I think that would be a march like we had in the Gregory case and I think that the Illinois Courts in light of their other decisions regarding picketing would construe picketing to mean patrolling back and forth in front of a single limited geographical area.
Byron R. White: Well, how the -- a block, about a block?
Ellen G. Robinson: When it says, -- I think the statute hasn't been construed on it's face and in light Illinois' other decisions regarding picketing. I think -- and the purpose of the statute I think that the Courts would construe it to mean in front of a residence just the way picketers and this case were picketing right in front of the Mayor's house.
Byron R. White: Well say that -- say the -- say the -- say that county political chairman that that -- and you just want to support with your candidate, so you -- you had a sign and you march up down in front of his house saying support so and so for sheriff, that's certainly covered?
Ellen G. Robinson: Certainly within that yes. The --
Warren E. Burger: Do you concede that's in the context of labor disputes -- the labor area generally there are special and different reasons to extend protection to labor picketing as distinguished from all other types?
Ellen G. Robinson: Exactly Mr. Chief Justice, and as a matter of fact Illinois has the special statute which protects labor picketing at the situs of on employ -- of a employment relationship.
Warren E. Burger: So the -- analogies between labor picketing and other types aren't trivially helpful, are they?
Ellen G. Robinson: I don't think so Your Honor not in this case.
Byron R. White: Now, if the county chairman not only was is in his house but he had his district captains, they were having a meeting at his house and so they -- three or four pickets for the signs they support so and so for sheriff, that would be covered?
Ellen G. Robinson: Yes, it would be (Voice Overlap) --
Byron R. White: Even though -- even though he is certainly has invited a lot of people into his house that might -- that that -- and he might perhaps shouldn't expect the same kind of privacy as he --
Ellen G. Robinson: Of course that's -- that's the contention of the appellees in the case, they said that, if we weave the right of residential privacy when we invite an employee then we should weave it as to everybody else who comes in.
Byron R. White: -- and what's your answer to that (Voice Overlap) --
Ellen G. Robinson: And my answer to that is it -- it's only the employees and the rights of the employees to picket that Illinois has given special legislative protection to and the separate disting -- statute to labor anti injunction of our labor dispute picketing statute which I set forth in my brief. And because of the special protection that Illinois has always given to employees to picket at their -- their place of employment in case a labor dispute arises, it was reasonable for the Illinois legislature when they were deciding to protect residential privacy to also simultaneously protect the employee picketing.
Thurgood Marshall: So that's in your mind -- I mean to show to have happen house and there was (Inaudible)
Ellen G. Robinson: Yes sir, and then the other working person who has to help in the house.
Harry A. Blackmun: But it may that the organized labor who is pretty in influential (Inaudible) when the statute is passed.
Ellen G. Robinson: That may have been Your Honor. If there are no further questions my time is up.
Warren E. Burger: Thank you counsel, the case is submitted.